Exhibit 10.2

IRIDIUM COMMUNICATIONS INC.

2015 EQUITY INCENTIVE PLAN

OPTION GRANT NOTICE

Iridium Communications Inc. (the “Company”) hereby grants to Participant an
Option under the Iridium Communications Inc. 2015 Equity Incentive Plan (the
“Plan”) to purchase the number of shares of Common Stock (the “Shares”) set
forth below at the exercise price set forth below. This Option is subject to all
of the terms and conditions set forth in this Option Grant Notice (the “Grant
Notice”) and in the Option Agreement (the “Agreement”) and the Plan, both of
which are attached hereto and incorporated herein in their entirety. Capitalized
terms not explicitly defined in this Grant Notice but defined in the Plan or the
Agreement will have the same definitions as in the Plan or the Agreement.

 

Participant:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

 

Type of Grant: ¨    Incentive Stock Option ¨    Nonstatutory Stock Option
Exercise Schedule: Same as Vesting Schedule Vesting Schedule: Subject to
Section 1 of the Agreement, this Option will vest as follows:
[                    ]. Payment: By one or a combination of the following items
(as described in the Agreement): x By cash, check, bank draft or money order
payable to the Company x Pursuant to a Regulation T Program if the Common Stock
is publicly traded x By delivery of already-owned Shares if the Common Stock is
publicly traded x If and only to the extent this Option is a Nonstatutory Stock
Option, and subject to the Company’s consent at the time of exercise, by a “net
exercise” arrangement

Additional Terms/Acknowledgements: By clicking “Accept,” Participant
acknowledges receipt of, and understands and agrees to, this Grant Notice, the
Agreement, the Plan and the stock plan prospectus for the Plan. Participant
further acknowledges that as of the Date of Grant, this Grant Notice, the
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding this Option and supersede all prior oral and written
agreements, promises and/or representations regarding this Option, with the
exception, if applicable, of (i) any written employment, offer letter or
severance agreement, or any written severance plan or policy specifying the
terms that should govern this Option, (ii) the Company’s Stock Ownership
Guidelines, and (iii) any compensation recovery policy that is adopted by the
Company or is otherwise required by applicable law. By accepting this Option,
Participant consents to receive this Grant Notice, the Agreement, the Plan, the
stock plan prospectus for the Plan and any other Plan-related documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.



--------------------------------------------------------------------------------

IRIDIUM COMMUNICATIONS INC. By:

 

Signature Title:

Chief Executive Officer

Date:

 

ATTACHMENTS: Option Agreement, 2015 Equity Incentive Plan, Prospectus



--------------------------------------------------------------------------------

IRIDIUM COMMUNICATIONS INC.

2015 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to the accompanying Option Grant Notice (the “Grant Notice”) and this
Option Agreement (the “Agreement”), Iridium Communications Inc. (the “Company”)
has granted you an Option under the Iridium Communications Inc. 2015 Equity
Incentive Plan (the “Plan”) to purchase the number of shares of Common Stock set
forth in the Grant Notice at the exercise price set forth in the Grant Notice.
This Option is granted to you effective as of the date of grant set forth in the
Grant Notice (the “Date of Grant”). Capitalized terms not explicitly defined in
this Agreement but defined in the Plan or the Grant Notice will have the same
definitions as in the Plan or the Grant Notice.

1. VESTING. This Option will vest, if at all, in accordance with the vesting
schedule set forth in the Grant Notice. Vesting will cease upon the termination
of your Continuous Service.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to this Option and the exercise price per share of this Option, each as
set forth in the Grant Notice, will be adjusted for Capitalization Adjustments,
if any, as provided in the Plan.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), then except as otherwise provided
in the Plan, you may not exercise this Option until you have completed at least
six months of Continuous Service following the Date of Grant, even if you have
already been an Employee for more than six months. Consistent with the
provisions of the Worker Economic Opportunity Act, you may exercise this Option
as to any vested portion prior to such six-month anniversary in the case of
(i) your death or Disability, (ii) a Corporate Transaction in which this Option
is not assumed, continued or substituted, (iii) a Change in Control, or
(iv) your “retirement” (as defined in a written agreement between you and the
Company or an Affiliate, or, if no such definition, in accordance with the
Company’s then current employment policies and guidelines).

4. EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). This Option may not be
exercised prior to vesting.

5. METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
shares of Common Stock you wish to purchase. You may pay the exercise price in
cash or by check, bank draft or money order payable to the Company or in any
other manner permitted by the Grant Notice, which may include one or more of the
following:

a. Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check)



--------------------------------------------------------------------------------

by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds. This manner of payment is
also known as a “broker-assisted exercise,” “same day sale,” or “sell to cover.”

b. Provided that at the time of exercise the Common Stock is publicly traded, by
delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, with a Fair Market Value on the date
of exercise that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by such delivery
in cash or other permitted form of payment. “Delivery” for these purposes, in
the sole discretion of the Company at the time you exercise this Option, will
include delivery to the Company of your attestation of ownership of such shares
of Common Stock in a form approved by the Company. You may not exercise this
Option by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

c. If this Option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock otherwise
issuable to you upon exercise of this Option by the largest number of whole
shares of Common Stock with a Fair Market Value on the date of exercise that
does not exceed the aggregate exercise price. You must pay any remaining balance
of the aggregate exercise price not satisfied by such “net exercise” in cash or
other permitted form of payment. Shares of Common Stock will no longer be
outstanding under this Option and will not be exercisable thereafter if those
shares (i) are used to pay the exercise price pursuant to a “net exercise,”
(ii) are delivered to you as a result of such exercise, or (iii) are withheld to
satisfy tax withholding obligations.

6. WHOLE SHARES. You may exercise this Option only for whole shares of Common
Stock.

7. SECURITIES LAW COMPLIANCE. You may not exercise this Option unless either
(i) the shares of Common Stock issuable upon such exercise are registered under
the Securities Act or (ii) the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act. This Option also must comply with all other applicable laws and regulations
governing this Option, and you may not exercise this Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations (including any restrictions on exercise required for compliance
with Treasury Regulations Section 1.401(k)-1(d)(3), if applicable).

8. TERM. You may not exercise this Option before the Date of Grant or after the
expiration of its term. The term of this Option expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:

a. immediately upon the termination of your Continuous Service if such
termination is for Cause;



--------------------------------------------------------------------------------

b. six months after the termination of your Continuous Service if such
termination is for any reason other than Cause, your Disability or your death
(except as otherwise provided in Section 8(d) below); provided, however, that if
(i) you are a Non-Exempt Employee, (ii) your Continuous Service terminates
within six months after the Date of Grant, and (iii) you have vested in a
portion of this Option as of the time of your termination of Continuous Service,
then this Option will not expire until the earlier of (x) the later of (A) the
date that is seven months after the Date of Grant, and (B) the date that is six
months after the termination of your Continuous Service, and (y) the Expiration
Date set forth in the Grant Notice;

c. 12 months after the termination of your Continuous Service if such
termination is due to your Disability (except as otherwise provided in
Section 8(d) below);

d. 18 months after your death if either your Continuous Service terminates due
to your death or you die within six months after your Continuous Service
terminates for any reason other than Cause;

e. the Expiration Date set forth in the Grant Notice; or

f. the day before the tenth anniversary of the Date of Grant.

If this Option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three months before the date of exercise of this Option, you must be an employee
of the Company or an Affiliate, except in the event of your death or Disability.
The Company has provided for extended exercisability of this Option under
certain circumstances for your benefit but cannot guarantee that this Option
will necessarily be treated as an Incentive Stock Option if you continue to
provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise this Option more
than three months after the date your employment with the Company or an
Affiliate terminates.

9. EXERCISE.

a. You may exercise the vested portion of this Option during its term by
(i) (A) delivering a Notice of Exercise (in a form designated by the Company),
or (B) making the required electronic election with the Company’s designated
broker, and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s stock plan administrator, or to such other person as the
Company may designate, together with such additional documents as the Company
may then require.

b. By exercising this Option, you agree that, as a condition to any exercise of
this Option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of this Option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.



--------------------------------------------------------------------------------

c. If this Option is an Incentive Stock Option, by exercising this Option, you
agree that you will notify the Company in writing within 15 days after the date
of any disposition of any of the shares of Common Stock issued upon exercise of
this Option that occurs within two years after the Date of Grant or within one
year after such shares of Common Stock are transferred upon exercise of this
Option.

10. TRANSFERABILITY. Except as otherwise provided in this Section 10, this
Option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

a. Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer this Option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while this Option is held in the trust, provided
that you and the trustee enter into transfer and other agreements required by
the Company.

b. Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer this Option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by applicable law that contains the information required by the
Company to effectuate the transfer. You are encouraged to discuss with the
Company’s General Counsel the proposed terms of any such transfer prior to
finalizing such domestic relations order, marital settlement agreement or other
divorce or separation instrument to help ensure the required information is
contained within the domestic relations order, marital settlement agreement or
other divorce or separation instrument. If this Option is an Incentive Stock
Option, this Option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.

c. Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, upon your
death, will thereafter be entitled to exercise this Option and receive the
Common Stock or other consideration resulting from such exercise. In the absence
of such a designation, upon your death, the executor or administrator of your
estate will be entitled to exercise this Option and receive, on behalf of your
estate, the Common Stock or other consideration resulting from such exercise.

11. OPTION NOT A SERVICE CONTRACT. Your Continuous Service is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice. This
Option is not an employment or service contract, and nothing in this Option
(including, but not limited to, the vesting of the shares of Common Stock
subject to this Option or the issuance of such shares upon exercise of this
Option), this Agreement, the Plan or any covenant of good faith and fair dealing
that may be found implicit in this Option or Agreement or the Plan will: (i)
create or confer upon you any right or obligation to continue in the employ or
service of, or affiliation with, the Company or an Affiliate; (ii) constitute
any promise or commitment by the Company or an Affiliate regarding



--------------------------------------------------------------------------------

the fact or nature of future positions, future work assignments, future
compensation or any other term or condition of employment, service or
affiliation; (iii) create or confer upon you any right or benefit under this
Option unless such right or benefit has specifically accrued under the terms of
this Agreement or the Plan; or (iv) deprive the Company of the right to
terminate you at will and without regard to any future vesting opportunity that
you may have. In addition, nothing in this Option will obligate the Company or
an Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

12. TAX WITHHOLDING OBLIGATIONS.

a. At the time you exercise this Option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
any Affiliate which arise in connection with this Option.

b. If this Option is a Nonstatutory Stock Option, then upon your request and
subject to the consent of the Company at the time of exercise, the Company may
withhold from fully vested shares of Common Stock otherwise issuable to you upon
exercise of this Option a number of whole shares of Common Stock with a Fair
Market Value on the date of exercise that does not exceed the minimum amount of
tax required to be withheld by law (or such other amount as may be necessary to
avoid classification of this Option as a liability for financial accounting
purposes).

c. You may not exercise this Option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise this Option when desired even though this Option is vested, and the
Company will have no obligation to issue a certificate for any shares of Common
Stock unless such obligations are satisfied.

13. TAX CONSEQUENCES. The Company has no duty or obligation to minimize the tax
consequences to you of this Option and will not be liable to you for any adverse
tax consequences to you arising in connection with this Option. You acknowledge
that this Option is exempt from Section 409A of the Code only if the exercise
price per share set forth in the Grant Notice is at least equal to the “fair
market value” per share of the Common Stock on the Date of Grant and there is no
other impermissible deferral of compensation associated with the Option. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Option and by accepting this
Option, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

14. NOTICES. Any notices provided for in this Agreement or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.



--------------------------------------------------------------------------------

The Company may, in its sole discretion, decide to deliver any documents related
to this Option or participation in the Plan by electronic means or to request
your consent to participate in the Plan by electronic means. By accepting this
Option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

15. GOVERNING PLAN DOCUMENT. This Option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of this Option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
otherwise expressly provided in the Grant Notice or this Agreement, in the event
of any conflict between the terms in the Grant Notice or this Agreement and the
terms of the Plan, the terms of the Plan will control.

16. OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares of Common Stock only during certain “window” periods in effect from
time to time and the Company’s insider trading policy.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this Option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

18. STOCKHOLDER RIGHTS. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares of Common Stock to be
issued pursuant to this Option until such shares are issued to you. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

19. SEVERABILITY. If any part of this Agreement or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.



--------------------------------------------------------------------------------

20. AMENDMENT. Any amendment to this Agreement must be in writing, signed by a
duly authorized representative of the Company. Notwithstanding anything in the
Plan to the contrary, the Board reserves the right to amend this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, interpretation, ruling, or judicial decision.

21. CLAWBACK/RECOVERY. This Option (and any compensation paid or shares of
Common Stock issued under this Option) will be subject to recoupment in
accordance with any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with the
Company.

22. MISCELLANEOUS.

a. The rights and obligations of the Company under this Option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.

b. You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Option.

c. You acknowledge and agree that you have reviewed this Option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting this Option, and fully understand all provisions of this Option.

d. This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

e. All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

*        *        *

This Option Agreement will be deemed to be accepted by you upon your acceptance
of the Option Grant Notice to which it is attached.